Citation Nr: 0720765	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
condition has been received and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for hypertension 
has been received and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1974 to September 1974 and again from January 1977 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, where the RO declined to reopen either claim. 

During the pendency of this appeal, the RO issued a March 
2005 Statement of the Case (SOC) which, in pertinent part, 
reopened the veteran's claim for entitlement to service 
connection for a right knee condition and denied the claim on 
its merits.  It declined to reopen the claim for 
hypertension.  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, the issues on appeal have been characterized 
as shown above. 

The issues of entitlement to service connection for a right 
knee condition and whether new and material evidence 
sufficient to reopen a claim for entitlement to service 
connection for hypertension has been received are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will contact the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  An unappealed January 1978 rating decision, in pertinent 
part, denied service connection for a right knee condition, 
finding no current right knee diagnosis. 

2.  Evidence received since the January 1978 decision raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1978 rating decision that denied the claim 
for entitlement to service connection for a right knee 
condition is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the January 1978 rating decision 
denying service connection for a right knee condition is new 
and material, and, therefore, the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current right knee condition is 
directly due to an in-service injury in 1974 where he fell 
and twisted his right knee.  The veteran's claim was denied 
in January 1978 because, at that time, the medical evidence 
did not indicate a current diagnosis of any right knee 
condition.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, the veteran did not file any 
correspondence within the appellate period and, therefore, 
the January 1978 rating decision is final.

At the time of the January 1978 decision, the record included 
service medical records, except for missing 1974 records, to 
include his September 1974 separation examination, and a 
December 1977 VA examination indicating no current right knee 
condition.  The obtained service medical records were silent 
as to any right knee complaints, treatments or diagnoses.  

Since January 1978, potentially relevant evidence received 
includes VA outpatient treatment records through March 2005 
and private treatment records, significantly from 2002 to 
2004, to include a July 2004 MRI report.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing a current right knee diagnosis.  For 
evidence to be new and material in this matter, it would have 
to tend to show that the veteran has a current right knee 
condition.  

The VA outpatient treatment records show a normal May 2004 x-
ray report, but diagnosis and treatment for right knee 
derangement in July 2004.  The VA outpatient treatment 
records also indicate the veteran's periodic complaints of 
knee pain associated with an in-service right knee injury.  A 
July 2004 private MRI report of the veteran's right knee 
indicates small joint effusion with Baker's cyst, fibrosis of 
the anterior cruciate ligament "consistent with old 
injury," and a subchondral cyst.  A private progress report 
from Dr. Hamilton dated January 2004 indicates treatment and 
diagnosis of right pre-patellar bursitis associated with a 
fall in June 2003. 

The new evidence shows the veteran is currently diagnosed 
with various right knee conditions and at least some medical 
suggestion that the current condition may be related to an 
"old," in-service injury.  Accordingly, the Board finds 
that the evidence received subsequent to January 1978 is new 
and material and serves to reopen the claim for service 
connection for a right knee condition.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Since the right knee claim is being reopened, any 
deficiencies in notice or assistance were not prejudicial to 
the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a right knee condition, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in the case.

In the present appeal, the veteran was provided with notice 
in February 2004 of what evidence is necessary to 
substantiate a claim of entitlement to service connection, 
but no notice was provided regarding what constitutes "new" 
and "material" evidence in general, the basis of the 
veteran's prior denial of entitlement to service connection 
for hypertension and what would specifically constitute 
"material" evidence here.  Accordingly, the notice is not 
VCAA compliant as defined in Kent.  The RO should provide the 
veteran with corrective VCAA notice assuring that all 
applicable laws, regulations and precedence are satisfied.

In regard to the right knee claim, the Board notes the 
Statement of the Case (SOC) was issued in March 2005.  
Thereafter, non-duplicative evidence was received at the RO, 
to include a statement by the veteran identifying current VA 
medical treatment at the VA Medical Center (VAMC) in Mt. 
Vernon, Missouri and a one page treatment record from the 
VAMC Mt. Vernon, Missouri indicating the veteran was referred 
to orthotics for a right knee brace in January 2006.  The 
received evidence was not considered by the RO nor were the 
identified treatment records obtained.  The records may be 
extremely relevant to his claim.  Therefore, the case is 
returned to the RO to obtain recent outpatient treatment 
records from March 2005 to the present, for consideration of 
the new evidence and the issuance of a supplemental statement 
of the case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (indicating that federal records are considered part 
of the record on appeal since they are within VA's 
constructive possession); see also 38 C.F.R. §§ 19.31, 
19.37(a).  (The Board further notes that the veteran has not 
waived local jurisdiction as to the newly submitted 
evidence.)  

The veteran also submitted a July 2004 private MRI report by 
Dr. Henderson indicating various right knee conditions as 
well as private progress notes from 2003 to 2004 indicating 
treatment by private doctor, Dr. Hamilton.  The RO should 
make attempts to obtain any current private treatment 
records, to include any treatment done in connection with the 
July 2004 MRI.

The veteran claims his current right knee condition is a 
result of an old in-service injury where he twisted his right 
knee in a fall sometime in 1974.

The July 2004 MRI report indicates, among other things, a 
diagnosis of fibrosis of the anterior cruciate ligament 
"...consistent with old injury."  VA outpatient treatment 
records also indicate various right knee conditions, which 
the veteran associates with an in-service injury.  In 
contrast, a January 2004 progress note from Dr. Hamilton 
indicates right knee patellar bursitis associated with a fall 
while working as a cook in June 2003. 

The veteran's service medical records are silent for any 
right knee injury, but the Board notes the records are 
incomplete.  Specifically, the veteran's separation 
examination from 1974 is not of record.  Where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  It is not clear the RO ever took additional steps 
to obtain missing 1974 records from other sources.  In light 
of the heightened duty, the RO should attempt to rebuild the 
veteran's records from other sources.  

To the extent an in-service injury is verified, the veteran 
should be scheduled for a VA examination.  The pre- and post- 
service medical records are not dispositive, but they are 
enough to raise the possibility that the claimed condition 
could be related to his service, especially in light of Dr. 
Rouse's June 2006 statement.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Therefore, a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to these claims.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  
Specifically, please send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
including explanation as to what 
constitutes "new" and "material" 
evidence for his hypertension claim, 
including a description of the basis of 
the prior denials (to include the January 
1978 rating decision and the January 1991 
Board decision), as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request any additional treatment records 
from any private doctor for treatment for 
his right knee, to include Dr. Henderson 
and Dr. Hamilton.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  Obtain the veteran's medical records 
from the VA medical system in Mt. Vernon, 
Missouri from March 2005 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  The RO should make further attempts to 
obtain the veteran's service medical 
records from May 1974 to September 1974, 
to include his separation examination.  
These records should be requested from the 
National Personnel Records Center.  The RO 
should also send a letter to the veteran 
asking him to provide any service medical 
records in his possession.  Any negative 
responses should be documented in the 
file.

5. After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination for the 
claimed right knee condition to determine 
the extent and likely etiology of any 
right knee condition found. After 
reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the veteran's 
current right knee condition(s) is/are 
related to inservice injury versus his 
post-service occupational injury, 
commenting specifically on the July 2004 
MRI report relating the veteran's current 
right knee condition to an "old injury." 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical evidence, specifically 
Dr. Henderson's and Dr. Hamilton's  
statements. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

6. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


